Notice: This opinion is subject to correction before publication in the PACIFIC REPORTER.
       Readers are requested to bring errors to the attention of the Clerk of the Appellate Courts,
       303 K Street, Anchorage, Alaska 99501, phone (907) 264-0608, fax (907) 264-0878, email
       corrections@akcourts.us.



                THE SUPREME COURT OF THE STATE OF ALASKA

DESMOND E. SCHACHT,                                  )
                                                     )   Supreme Court No. S-16964
                       Appellant,                    )
                                                     )   Superior Court No. 3AN-17-06669 CI
       v.                                            )
                                                     )   OPINION
TERRY KUNIMUNE,                                      )
                                                     )   No. 7344 – March 15, 2019
                       Appellee.                     )
                                                     )

               Appeal from the Superior Court of the State of Alaska, Third
               Judicial District, Anchorage, Frank A. Pfiffner, Judge.

               Appearances: Robert M. Libbey, Robert M. Libbey Law
               Office, Anchorage, for Appellant. David W. Pease, Burr,
               Pease & Kurtz, PC, Anchorage, and D. Jason Davis, Davis
               Law Group, PLC, Pacific Palisades, California, for Appellee.

               Before: Bolger, Chief Justice, Winfree, Stowers, and Carney,
               Justices. [Massen, Justice, not participating.]

               WINFREE, Justice.

I.     INTRODUCTION
               A son opened joint checking and savings accounts with his father. A few
years later the son was injured in a car accident, settled his claim against the other driver,
and deposited the settlement check into his joint savings account. A creditor of the father
later levied the joint accounts and obtained approximately $90,000 — essentially all of
it traceable to the son’s settlement money — in partial satisfaction of the creditor’s
judgment against the father. The son intervened in the collection action, arguing that the
money should be returned to him because he was the equitable owner of the funds in the
accounts.
              After the superior court’s evidentiary hearing on the son’s claims, but
before the court issued its ruling, the son sent a letter asking the court to consider
AS 13.33.201-.227 as supplemental legal authority. The cited statutes provide that, in
a dispute between joint account owners and creditors and absent clear and convincing
evidence to the contrary, the funds in a joint account generally belong to the owners in
accordance with their net contributions to the account.1 Without mentioning the statutes
the son cited, the superior court subsequently held by a preponderance of the evidence
that the creditor could levy the joint accounts in their entireties because the financial
institution’s account agreement the father and son signed provided that they each owned
the accounts “jointly and equally . . . regardless of their net contributions.”
              We vacate the superior court’s decision and remand for further proceedings
because we conclude that:        (1) the son did not waive his argument regarding
AS 13.33.211’s applicability; (2) the statute applies to determine the ownership interests
of joint account owners in a dispute involving a third-party creditor; and (3) the correct
standard of proof was not applied and the requisite statutory findings were not made.
II.    FACTS AND PROCEEDINGS
       A.     The Joint Bank Accounts
              In July 2013 Desmond Schacht opened joint checking and savings accounts
with his father, Kenneth Schacht, at Alaska USA Federal Credit Union. Desmond signed
Alaska USA’s Master Joint Account Agreement as the “member” on the accounts, and
Kenneth signed as the “joint owner.” Under the Agreement only the “member” was


       1
              See AS 13.33.206, .211.

                                            -2-                                     7344
permitted to “add, remove[,] or change the status of other joint owners after compliance
with applicable Credit Union procedures.” The Agreement did not otherwise provide
that the member and joint owner would have different rights with respect to the accounts.
Regarding account ownership, the Agreement provided:
             [T]he member and other joint owners agree that all sums now
             paid on any account, or which may be paid in on such
             accounts in the future, by any or all of the joint owners to
             their credit as such joint owners, together with all earnings
             and other additions, are and shall be owned by them jointly
             and equally with right of survivorship regardless of their net
             contributions. . . . All accounts covered by this agreement
             shall be subject to withdrawal or receipt by any of the joint
             owners, regardless of their net contributions, and payment to
             any of them . . . shall be valid and shall discharge the Credit
             Union from any further liability for such payment.
             (Emphases added.)
             In August 2016 Desmond was injured in a car accident when another driver
crossed into his lane. He settled his claim against the other driver, and in April 2017 he
received a $126,000 settlement check. He deposited the money in his joint savings
account that same month. Immediately before the deposit, the joint savings account’s
balance was $0 and the joint checking account’s balance was $18.27.
      B.     Creditor’s Lawsuit Against Kenneth
             Terry Kunimune and Kenneth met in September 2011 in California to
discuss a possible joint business venture in Alaska. Apparently, Terry loaned Kenneth
$120,000 in January 2012, and Kenneth signed a promissory note agreeing to repay
Terry the full loan amount by December 31, 2012.
             In March 2014 Terry sued Kenneth in California for breach of contract,
requesting the entire principal balance plus interest, attorney’s fees, and costs. Kenneth
never participated in that case. In June 2016 the California court entered a default


                                           -3-                                      7344

judgment in the amount of $161,517 — the amount of principal, pre-judgment interest,
and allowable court costs. Post-judgment interest began accruing at the rate of 10%
yearly.
              Terry filed his California judgment in the Anchorage superior court in May
2017. He then obtained a writ of execution for $179,463.75 — the amount of the
original judgment plus post-judgment interest and costs. In July 2017 Terry served the
writ on Alaska USA, and Desmond and Kenneth’s joint bank accounts were levied in the
amount of $89,297.13 in partial satisfaction of Terry’s judgment. That same day
Desmond removed Kenneth as a joint account owner.
       C.     Desmond’s Intervention In The Creditor’s Lawsuit
              Following the levy Desmond filed a request for bond and hearing pursuant
to AS 09.35.130.2 Desmond then filed a third-party claim and affidavit of ownership
stating that he was the “sole equitable owner” of the funds in the joint bank accounts that
had been levied. The superior court held an evidentiary hearing over two days in
October and November 2017 to consider Desmond’s claims.
              Kenneth testified that he opened joint accounts with Desmond to help him
“manage his account[s]” and so that Kenneth could easily make deposits to help
Desmond with his expenses. Kenneth believed when they set up the accounts that he
would have to go to a bank branch to transfer money if he were not a joint owner.
Kenneth testified that he never had a debit card or checks associated with the joint

       2
              AS 09.35.130 provides:
              If property levied upon is claimed by a third person as the
              person’s property . . . that person shall release the property.
              However, the plaintiff, on demand of the person, may give
              the person an undertaking executed by two sufficient sureties
              in a sum equal to double the value of the property levied
              upon.

                                           -4-                                       7344

accounts, set up online access for the accounts, or received monthly account statements.
He claimed he did not consider himself the owner of the funds in the joint accounts.
              Desmond’s testimony was consistent with his father’s. Desmond testified
that he opened the joint accounts with the understanding that they would “provid[e] easy
access for funds to be transferred to [his] account[s]” by his father “for [his] support.”
Desmond said his understanding was that any amounts deposited into his checking
account by his father were “intended for [him],” and he had “no obligation to pay [the
money] back.” Desmond also stated that he did not know about the judgment against his
father or his father’s business dealings with Terry.
              At the close of the evidentiary hearing, the superior court took the matter
under advisement, noting it would research legal authority relating to a creditor’s
garnishment of jointly held property. One week after the hearing, but before the court
had ruled on Desmond’s claims, he sent the court a letter, pursuant to Alaska Civil Rule
77(l),3 citing supplemental authorities for the court to consider regarding a third-party
creditor’s rights against a non-debtor joint owner of a bank account. Desmond cited
AS 13.33.201-.227,4 probate code sections applying to single- and multiple-party
accounts. This was the first time Desmond had specifically argued that AS 13.33.201­
.227 applied to this dispute. Terry did not respond to the letter.


       3
               Alaska R. Civ. P. 77(l) (“When pertinent authorities come to the attention
of a party after the party’s memorandum has been filed, or after oral argument but before
decision, the party may promptly advise the court, by letter, with a copy to adversary
counsel, setting forth the citations.”).
       4
              Alaska Statute 13.33.211(a) provides that, “[d]uring the lifetime of all
parties, an account belongs to the parties in proportion to the net contribution of each to
the sums on deposit, unless there is clear and convincing evidence of a different intent.”
It applies to “controversies between [account owners] and their creditors and other
successors.” AS. 13.33.206.

                                           -5-                                       7344

              The superior court issued its findings of fact and conclusions of law in
December 2017. Although it stated that “Desmond had contributed essentially all of the
funds seized from the two joint accounts as a result of his settlement check,” the court
applied the preponderance of the evidence standard and held that the Agreement
controlled the dispute. Because the Agreement provided no limitations on Kenneth’s
ownership or ability to access funds in the accounts, the court held that “Terry, as
[Kenneth’s] creditor, stands in no worse position with regard to the joint account[s] and
may garnish up to the entire amount of the funds.” The court concluded that Kenneth
could not, in an “attempt to limit Terry’s rights as [Kenneth’s] creditor,” “claim a lesser
interest in the joint account[s]” than the Agreement provided.
              Desmond filed a motion under Alaska Civil Rule 52(b) requesting that the
superior court amend its findings. He made “specific objection[s]” to the findings of fact
and conclusions of law that he thought were inconsistent with AS 13.33.211. The court
denied the motion.
              Desmond also filed a reconsideration motion, arguing that an American
Law Reports article5 the court cited in its conclusions of law supported his position that
he was the equitable owner of the funds. The superior court denied Desmond’s
reconsideration motion without explanation.
              Desmond appeals.




       5
            Martha A. Churchill, Annotation, Joint Bank Account as Subject to
Attachment, Garnishment, or Execution by Creditor of One Joint Depositor, 86
A.L.R. 5th 527 (2001).

                                            -6-                                      7344

III.   STANDARD OF REVIEW
              “We review de novo questions of law, including the interpretation of a
statute, adopting the rule of law most persuasive in light of precedent, reason, and
policy.”6
IV.    DISCUSSION
       A.     Desmond Preserved His Argument That AS 13.33.211 Applies.
              Terry argues that Desmond forfeited his argument that AS 13.33.211
applies to this dispute by failing to raise it before the superior court. Terry correctly
notes that Desmond referenced the statute for the first time in a letter citing supplemental
authorities — sent pursuant to Rule 77(l) — after the evidentiary hearing had concluded.
Terry argues that Desmond’s letter was improper, alleging that it was not sent in
connection with a motion as required under Rule 77(l). Terry also contends that the
arguments in Desmond’s motion requesting amendment of the superior court’s findings
and his motion for reconsideration were untimely.
              We reject Terry’s contention that Desmond’s letter was not permitted by
Rule 77(l). The rule permits parties to provide the superior court supplemental legal
authority relating to a previously filed memorandum or to a point made at oral argument.7
Desmond’s letter provided supplemental authority relating to both previous memoranda
he had filed and points he had made at the evidentiary hearing. We therefore must
conclude that Desmond has not forfeited his argument that AS 13.33.211 applies to this
dispute. Forfeiture rules are based on the principle that it is unfair to the trial court and
unjust to the opposing litigant for an appellate court to rule on a ground that was not

       6
            Toliver v. Alaska State Comm’n for Human Rights, 279 P.3d 619, 622
(Alaska 2012) (quoting Alaskans For Efficient Gov’t, Inc. v. Knowles, 91 P.3d 273, 275
(Alaska 2004)).
       7
              Alaska R. Civ. P. 77(l).

                                             -7-                                       7344

presented below.8 In this case there is no such unfairness or injustice. Desmond’s
Rule 77(l) letter alerted the superior court to the statute’s existence before the court
issued its findings of fact and conclusions of law. Because Terry was permitted to
respond9 to Desmond’s letter and the superior court was able to consider the statute
before ruling on his claims, he properly raised the argument before the superior court.
This also resolves Terry’s contentions that Desmond’s arguments in his post-judgment
motions were untimely.
       B.	    Alaska Statute 13.33.211 Governs The Ownership Interests Of Joint
              Account Owners In A Dispute With A Third-Party Creditor.
              Desmond’s principal argument is that the superior court erred by not
applying AS 13.33.211 to find that he was the equitable owner of the funds in the
account and ordering Terry to return the money. We first consider whether the statute
applies to this case. “In interpreting a statute we ‘look to the plain meaning of the
statute, the legislative purpose, and the intent of the statute.’ ”10 We apply a sliding-scale
approach where “[t]he plainer the statutory language is, the more convincing the




       8
               See Harvey v. Cook, 172 P.3d 794, 802 (Alaska 2007) (“[P]ermitting a
party to claim error regarding a claim not raised and litigated below ‘is both unfair to the
trial court and unjust to the opposing litigant.’ ” (quoting In re Marriage of Walker, 138
Cal. App. 4th 1408, 1418 (2006))); 5 AM. JUR. 2D Appellate Review § 574 (2018) (“[I]t
is fundamentally unfair to fault the trial court for failing to rule correctly on an issue it
was never given the opportunity to consider.”).
       9
              Rule 77(l) provides that “[a]ny response must be made promptly.”
       10
             State, Dep’t of Commerce, Cmty. & Econ. Dev., Div. of Ins. v. Alyeska
Pipeline Serv. Co., 262 P.3d 593, 597 (Alaska 2011) (quoting Premera Blue Cross v.
State, Dep’t of Commerce, Cmty. & Econ. Dev., Div. of Ins., 171 P.3d 1110, 1115
(Alaska 2007)).

                                             -8-	                                       7344

evidence of contrary legislative purpose or intent must be” to rebut that meaning.11 For
a statute based on a uniform act,12 official comments are “of persuasive assistance” in
interpreting the act, but are not “controlling.”13
              Alaska Statute 13.33.211(a) provides that, “[d]uring the lifetime of all
parties, an account belongs to the parties in proportion to the net contribution[14] of each
to the sums on deposit, unless there is clear and convincing evidence of a different
intent.” The statute defines “account” as a “contract of deposit between a depositor and




       11
            Id. (quoting Gov’t Emp. Ins. Co. v. Graham-Gonzalez, 107 P.3d 279, 284
(Alaska 2005)).
       12
             Alaska Statutes 13.33.201-.227 went into effect in 1996 as part of the
Alaska legislature’s enactment of the revised Uniform Probate Code. Ch. 75, § 13, SLA
1996. The section of the Uniform Probate Code that was enacted as AS 13.33.201-.227
is also known as the Uniform Multiple-Person Accounts Act. See UNIF. PROBATE CODE
§§ 6-201 to -227 (UNIF. LAW COMM’N 1989).
       13
            ABM Escrow Closing &Consulting, Inc. v. Matanuska Maid, Inc., 659 P.2d
1170, 1172 (Alaska 1983) (quoting Morrow v. New Moon Homes, Inc., 548 P.2d 279,
287 n.24 (Alaska 1976)).
       14
              “Net contribution” means
              the sum of all deposits to an account made by or for the party,
              less all payments from the account made to or for the party
              that have not been paid to or applied to the use of another
              party and a proportionate share of any charges deducted from
              the account, plus a proportionate share of any interest or
              dividends earned, whether or not included in the current
              balance.
AS 13.33.211(d).

                                            -9-                                       7344

a financial institution”15 and includes “multiple-party account[s],”16 which are
“account[s] payable on request to one or more of two or more parties whether or not a
right of survivorship is mentioned.”17 Desmond and Kenneth’s joint accounts were
“accounts” under AS 13.33.201 because they were “contract[s] of deposit between” them
and Alaska USA that were “payable on request to” either of them.18 The statute applies
to disputes between the joint account owners and their creditors,19 but not to disputes
between account owners20 or between account owners and their financial institution.21
              After examining the statute’s plain language, we conclude that the statute
applies to determine the ownership of joint account funds in disputes, such as the one in
this case, between a creditor and an owner of a joint bank account. Consistent with our




       15
              AS 13.33.201(1).
       16
            AS 13.33.203(a) (“An account may be for a single party or multiple parties.
A multiple-party account may be with or without a right of survivorship between the
parties.”).
       17
              AS 13.33.201(5).
       18
              See AS 13.33.201(1), (5).
       19
             AS 13.33.206 (“The provisions of AS 13.33.211-13.33.216 concerning
beneficial ownership as between parties or as between parties and beneficiaries apply
only to controversies between those persons and their creditors and other successors
. . . .”).
       20
             See UNIF. PROBATE CODE § 6-211 cmt. (UNIF. LAW COMM’N 1989) (“The
section does not undertake to describe the situation between parties if one party
withdraws more than that party is then entitled to as against the other party. . . . Rights
between parties in this situation are governed by general law other than this part.”).
       21
              Id. (“ ‘Net contribution’ as defined by subsection (a) has no application to
the financial institution-depositor relationship.”).

                                           -10-                                      7344

precedent,22 the statute implicitly recognizes a distinction between account ownership
and ownership of the money in an account. The statute contemplates that some
“accounts” will be payable to more than one owner,23 yet it still provides that in a dispute
between account owners and a creditor those accounts “belong[] to [the account owners]
in proportion to the net contribution of each,” absent “clear and convincing evidence”
that the owners had a different intent.24 “[B]elongs to” in this context refers to equitable,
not legal, ownership of the funds in an account.25
              This interpretation is also compelled by AS 13.33.206’s limitation on
subsection .211’s scope and our reluctance to adopt “statutory constructions that reach
absurd results.”26 Alaska Statute 13.33.206 provides that subsection .211’s provisions
concerning the beneficial ownership of joint accounts “apply only to controversies
between [beneficial account owners] and their creditors and other successors.”
(Emphasis added.) Subsection .211 does not determine a joint account owner’s rights




       22
            See von Gemmingen v. First Nat’l Bank of Anchorage, 890 P.2d 60, 63
(Alaska 1995) (recognizing that “judgment debtors may not have a right to all of the
money deposited to [an] account”).
       23
              See AS 13.33.203(a).
       24
              See AS 13.33.211(a).
       25
              See Unif. Probate Code § 6-211 cmt. (noting that this subsection reflects
assumption that joint owners of a bank account “usually intend[] no present change of
beneficial ownership” of funds in the account); see also Craig v. Hastings State Bank,
380 N.W.2d 618, 622-23 (Neb. 1986) (“No reasonable person would attach a meaning
for ‘belongs to[]’ . . . other than ‘to be the property of’ a person.” (quoting WEBSTER’S
THIRD NEW INTERNATIONAL DICTIONARY, UNABRIDGED 201 (1981))).
       26
              Premera Blue Cross v. State, Dep’t of Commerce, Cmty. & Econ. Dev., Div.
of Ins., 171 P.3d 1110, 1120 (Alaska 2007).

                                            -11-                                       7344

against a co-owner27 or against a financial institution.28 It consequently is difficult to
imagine cases in which subsection .211 would apply if not for disputes, like this one,
between a joint account owner and a creditor. Interpreting the statute to not apply to this
situation risks turning it into a nullity.29
              We note that, although this is an issue of first impression for us,
distinguishing between the legal and equitable interests of joint bank account owners is
consistent with the majority practice of courts around the country and with existing
Alaska law. We have identified appellate courts in at least 29 states that have made such
a distinction. In 12 states, appellate courts have applied their versions of the Uniform
Multiple-Person Accounts Act to determine a creditor’s right to garnish funds from joint
bank accounts.30 In another 17 states, appellate courts have applied common law


       27
               UNIF. PROBATE CODE § 6-211 cmt. (“The section does not undertake to
describe the situation between parties if one party withdraws more than that party is then
entitled to as against the other party.”).
       28
              Id. (“ ‘Net contribution’ as defined by subsection (a) has no application to
the financial institution-depositor relationship.”).
       29
              See Premera Blue Cross, 171 P.3d at 1120 (declining to adopt
interpretation of statute that would render statute “a nullity”).
       30
              See Harvey v. Harvey, 841 P.2d 375, 378 (Colo. App. 1992); Lamb v.
Thalimer Enters., Inc., 386 S.E.2d 912, 914 (Ga. App. 1989); Browning & Herdrich Oil
Co. v. Hall, 489 N.E.2d 988, 991-92 (Ind. App. 1986); Brown v. Commonwealth, 40
S.W.3d 873, 881-82 (Ky. App. 1999); Szelenyi v. Miller, 564 A.2d 768, 770-71 (Me.
1989); Enright v. Lehmann, 735 N.W.2d 326, 331 (Minn. 2007); Craig, 380 N.W.2d at
622-23; Alcantar v. Sanchez, 257 P.3d 966, 972 (N.M. App. 2011); Deutsch, Larrimore
& Farnish, P.C. v. Johnson, 848 A.2d 137, 142-43 (Pa. 2004); RepublicBank Dallas v.
Nat’l Bank of Daingerfield, 705 S.W.2d 310, 311-12 (Tex. App. 1986) (interpreting prior
Texas Probate Code Ann. § 438(a) (1979), which has been reenacted as Texas Estates
Code Ann. § 113.102 (2012)); In re Estate of Maxfield, 856 P.2d 1056, 1059 (Utah
1993); Lewis v. House, 348 S.E.2d 217, 219 (Va. 1986).

                                               -12-                                  7344

principles or other state statutes to allow joint account owners to establish their equitable
ownership of joint account funds in response to a creditor’s garnishment action.31
              The State already has interpreted AS 13.33.211 to apply to actions in which
the Department of Revenue, Child Support Services Division seizes joint bank accounts
to satisfy past-due child support obligations.32       In those situations, the Division
“apportion[s] money among the joint owners in accordance with AS 13.33.211.”33
Differentiating between legal and equitable ownership of the funds in joint accounts is
also consistent with Alaska cases recognizing that it is possible for a joint owner of
property to commit a crime if that owner infringes on another owner’s interest in the
property.34 Those cases implicitly recognize that legal title does not conclusively


       31
             See Amarlite Architectural Prod., Inc. v. Copeland Glass Co., 601 So. 2d
414, 416 (Ala. 1992); Hayden v. Gardner, 381 S.W.2d 752, 753 (Ark. 1964); Tinsley v.
Bauer, 271 P.2d 116, 121 (Cal. Dist. App. 1954); Antuna v. Dawson, 459 So. 2d 1114,
1116-17 (Fla. Dist. App. 1984); Traders Travel Int’l, Inc. v. Howser, 753 P.2d 244, 248
(Haw. 1988); Highsmith v. Dep’t of Pub. Aid, 803 N.E.2d 652, 657 (Ill. App. 2004);
Walnut Valley State Bank v. Stovall, 574 P.2d 1382, 1386 (Kan. 1978); Morgan Stanley
& Co. v. Andrews, 123 A.3d 640, 650 (Md. Spec. App. 2015); Danielson v. Lazoski, 531
N.W.2d 799, 802 (Mich. App. 1995); Delta Fertilizer, Inc. v. Weaver, 547 So. 2d 800,
802-03 (Miss. 1989); Esposito v. Palovick, 101 A.2d 568, 572 (N.J. Super. App. Div.
1953); Jimenez v. Brown, 509 S.E.2d 241, 246 (N.C. App. 1998); Baker v. Baker, 710
P.2d 129, 134 (Okla. Civ. App. 1985); Greenwood v. Beeson, 454 P.2d 633, 636 (Or.
1969); Barrup v. Barrup, 111 A.3d 414, 422 (Vt. 2014); Fireman’s Fund Ins. Co. v. Nw.
Paving & Const. Co., 891 P.2d 747, 749-50 (Wash. App. 1995); Hancock v. Stockmens
Bank & Tr. Co., 739 P.2d 760, 762-63 (Wyo. 1987).
       32
              See 15 Alaska Administrative Code 125.463(f) (2018).
       33
              Id.
       34
             See Hughes v. State, 56 P.3d 1088, 1094 (Alaska App. 2002) (affirming
defendant’s conviction for criminal mischief for damaging the property of another even
though the defendant was the co-owner of the property at issue); LaParle v. State, 957
                                                                         (continued...)

                                            -13-                                       7344

establish an owner’s right to exercise the entire “bundle”35 of rights accompanying
property ownership.
             In summary, courts considering a challenge by a joint account owner to a
creditor’s levying of funds from a joint account presumptively must apply AS 13.33.211
and calculate the “net contributions”36 of each account owner to determine the amount
of funds subject to levy. A creditor can, in turn, rebut the presumption that joint owners
own the account in accordance with their net contributions by providing “clear and
convincing evidence of a different intent.”37
      C.	    We Remand To Allow The Superior Court To Make Findings Under
             The Correct Standard Of Proof.
             Having determined that the superior court should have applied
AS 13.33.211, we must vacate the court’s conclusions and remand the case for
appropriate findings and application of the correct legal standard.38 The superior court


      34
              (...continued)
P.2d 330, 333-34 (Alaska App. 1998) (affirming defendant’s conviction for theft of
marital assets); cf. State v. Gagne, 79 A.3d 448, 456 (N.H. 2013) (“The fact that the
defendant did not need the victim’s permission in order to withdraw funds from the
account, however, does not mean that the defendant was privileged to appropriate the
victim’s interest in those funds.”).
      35
             63C AM. JUR. 2D Property § 1 (2018) (footnotes omitted) (“A common
idiom describes property as a ‘bundle of sticks,’ — a collection of individual rights
which, in certain combinations, constitute property, and which . . . can be divided in
terms of dimension, duration, and scope.”).
      36
             AS 13.33.211(d).
      37
             AS 13.33.211(a).
      38
            See Roberson v. Manning, 268 P.3d 1090, 1093 (Alaska 2012) (vacating
and remanding because “additional findings of fact [we]re required to correctly apply the
                                                                           (continued...)

                                          -14-	                                     7344

made all of its findings under the lower “preponderance of the evidence” standard, rather
than the “clear and convincing” standard required by AS 13.33.211(a). And the court
made no factual findings about Desmond’s and Kenneth’s intents as the statute
requires.39 On remand the court should determine whether Terry established by clear and
convincing evidence that Desmond’s and Kenneth’s intents rebutted AS 13.33.211(a)’s
ownership presumption. In making findings about intent, the court should consider the
parties’ testimony about their intents, the Agreement, and any “extrinsic evidence
regarding the parties’ intent at the time the contract was made.”40 “The extrinsic
evidence that may be considered includes ‘the language and conduct of the parties, the
objects sought to be accomplished and the surrounding circumstances at the time the
contract was negotiated,’ as well as the conduct of the parties after the contract was
entered into.”41
       D.	    Desmond Did Not Waive AS 13.33.211’s Application By Signing The
              Agreement, And The Legal Authority Terry Cites Is Distinguishable
              From This Case.
              Terry appears to argue that — even if AS 13.33.211 applies — we can
affirm the superior court’s decision because (1) by signing the Agreement, Desmond

       38
               (...continued)
law”); cf. Veselsky v. Veselsky, 113 P.3d 629, 634 n.16 (Alaska 2005) (“We have held
that the trial court, not this court, is in the best position to judge witnesses’ credibility
and evaluate their testimony.”).
       39
             See AS 13.33.211(a) (providing that “an account belongs to the parties in
proportion to the net contribution of each . . . unless there is clear and convincing
evidence of a different intent”).
       40
            Fairbanks N. Star Borough v. Tundra Tours, Inc., 719 P.2d 1020, 1024
(Alaska 1986) (citing Norton v. Herron, 677 P.2d 877, 879-80 (Alaska 1984)).
       41
            Nautilus Marine Enters., Inc. v. Exxon Mobil Corp., 305 P.3d 309, 316
(Alaska 2013) (quoting Peterson v. Wirum, 625 P.2d 866, 870 n.7 (Alaska 1981)).

                                            -15-	                                      7344

waived any rights that AS 13.33.211 might have provided him, and (2) von Gemmingen
v. First National Bank of Anchorage42 and several out-of-state cases require us to hold
that the Agreement controls Desmond’s and Kenneth’s ownership interests in the joint
accounts. We disagree for the reasons detailed below.
              1.	     Desmond did not knowingly and voluntarily agree to waive
                      AS 13.33.211’s application by signing the Agreement.
              Terry argues that parties to a contract can waive statutory protections, citing
several Alaska cases in which he claims we found such waivers were valid and
enforceable. He claims that Desmond waived any rights he may have had under
AS 13.33.211 by signing the Agreement. Terry is correct that “parties may agree to
waive statutory rights unless a question of public policy is involved, or where rights of
third parties, which the statute was intended to protect, are involved.”43 However such
waivers “must be knowing and voluntary.”44 We agree with Desmond that, if he did
waive any rights, he did not do so knowingly; the Agreement does not reference
AS 13.33.211, waiver, equitable ownership, or the rights of third-party creditors. And
the cases Terry cites are not relevant to this dispute; in each case, a party or a party’s
representative agreed to waive statutory rights knowingly and voluntarily in the course
of a negotiation.45

       42	
              890 P.2d 60 (Alaska 1995).
       43
            See Ramsey v. City of Sand Point, 936 P.2d 126, 130 (Alaska 1997)
(quoting 17A AM. JUR. 2D Contracts § 256, at 259-60 (1991)).
       44
             Deptula v. Simpson, 164 P.3d 640, 644 (Alaska 2007); see also Ramsey,
936 P.2d at 130 (describing waiver as “the intentional relinquishment of a known right”
(quoting Milne v. Anderson, 576 P.2d 109, 112 (Alaska 1978))).
       45
             See Ramsey, 936 P.2d at 130-31 (upholding police chief’s agreement to
waive statutory “just cause” termination protections in exchange for six months of
                                                                      (continued...)

                                            -16-	                                      7344

              2.	    The cases Terry cites requiring courts to look solely to account
                     agreements to determine a debtor’s ownership interest in an
                     account are inapposite.
              Terry contends that von Gemmingen46 stands for the proposition that an
account agreement like the Agreement in this case determines a debtor’s interest in a
levied account. He also cites out-of-state cases that he contends stand for the same
proposition. But von Gemmingen is distinguishable from this case. In von Gemmingen
the accounts at issue were escrow accounts,47 not joint bank accounts, and there were no
relevant statutory provisions, as there are here, dictating the parties’ ownership interests
in a dispute with creditors. More importantly, we recognized in von Gemmingen that
“judgment debtors may not have a right to all of the money deposited to the account,”48
and a “judgment creditor may attach only property actually owned by the judgment
debtor.”49 In this case a statute controls how a court should determine what property the
judgment debtor “actually owns.”
              None of the out-of-state cases Terry cites in his brief supports his argument
that an account agreement conclusively establishes owners’ interests in a joint account.
Wagner v. State stands for the opposite proposition; the Maryland Court of Appeals did

       45
              (...continued)
severance pay); Deptula, 164 P.3d at 645 (holding that home buyer’s waiver of statutory
disclosure rights pursuant to “unambiguous” waiver agreement was valid and
enforceable); Blackburn v. State, Dep’t of Transp. & Pub. Facilities, 103 P.3d 900, 905
(Alaska 2004) (holding that union’s waiver of member’s statutory arbitration rights in
collective bargaining agreement was valid and enforceable).
       46
890 P.2d at 64.
       47
              See id. at 63.
       48
              Id.
       49
              Id.

                                           -17-	                                      7344

find that an agreement controlled a dispute between co-owners, but it was an informal
verbal agreement between co-owners about their intent in opening the account, not the
formal account documents.50 The court in Wagner upheld the joint account owner’s theft
conviction because of unauthorized withdrawals from the account.51 In Signature Bank
v. HSBC Bank USA, N.A. the New York Supreme Court Appellate Division upheld a
creditor’s right to levy an entire joint bank account, but only because the joint owners
failed to “provid[e] direct proof that no joint tenancy was intended or substantial
circumstantial proof that the joint account had been opened for convenience only.”52 In
New York joint account owners are permitted to provide extrinsic evidence to rebut an
initial presumption that a joint account is a “joint tenancy.”53 In the last case Terry cites,
Fleet Bank Connecticut, N.A. v. Carillo, the Connecticut Supreme Court reached its
result by relying on the state’s bank protection laws, not the parties’ account
documents,54 and the case represents a minority position that we decline to follow.55



       50
            See 128 A.3d 1, 19 (Md. App. 2015) (“[T]he titling of the Account, listing
Father and Wagner as ‘joint owners,’ did not create an ownership interest in the funds
in the Account, as Father and Wagner agreed that the funds belonged to Father.”).
       51
              Id. at 20.
       52
            889 N.Y.S.2d 242, 244 (N.Y. App. Div. 2009) (quoting Fragetti v Fragetti,
692 N.Y.S.2d 442, 443 (N.Y. App. Div. 1999)).
       53
              See Viggiano v. Viggiano, 523 N.Y.S.2d 874, 875 (N.Y. App. Div. 1988)
(holding that account was a “convenience account” because owner rebutted presumption
that joint account was intended).
       54
              691 A.2d 1068, 1072 (Conn. 1997).
       55
                See Morgan Stanley & Co. v. Andrews, 123 A.3d 640, 647 n.8 (Md. Spec.
App. 2015) (declining to follow Fleet Bank as “an outlier with respect to garnishability
of jointly[]titled accounts”).

                                            -18-                                        7344

       E.     We Decline to Determine The Correct Fund-Tracing Method.
              Desmond also argues in his brief that, to determine a joint owner’s “net
contributions” under AS 13.33.211, we should adopt fund-tracing methods that Texas
courts have used. Because the superior court found that Terry was entitled to levy all of
the money in the joint accounts, it did not trace the funds in the accounts to determine
Desmond’s and Kenneth’s respective ownership interests according to their net
contributions. Accordingly, the issue of the correct fund-tracing method to use in these
circumstances is not properly before us, and we decline to consider it.56
V.     CONCLUSION
              The superior court’s decision with respect to Desmond’s ownership interest
in the joint bank accounts is VACATED and this case is REMANDED for further
proceedings consistent with this opinion.




       56
              Cf. Nelson v. Municipality of Anchorage, 267 P.3d 636, 645 (Alaska 2011)
(holding that plaintiff’s claim was not ripe for review because he had not yet litigated his
claim below).

                                            -19-                                      7344